CLARK, Circuit Judge
(concurring in the result).
Since detention for deportation may be re-examined upon successive writs of habeas corpus, United States ex rel. Gregoire v. Watkins, 2 Cir., 164 F.2d 137, I do not object to the remand of the case for further hearing here, though I incline to believe that the denial of the first writ— affirmed by us, United States ex rel. Bauer v. Clark, 2 Cir., 161 F.2d 729, certiorari denied Bauer v. Clark, 332 U.S. 839, 68 S.Ct. 210; Id., 332 U.S. 849, 68 S.Ct. 342— on the express finding that relator was a German citizen and an alien enemy was based upon adequate evidence and should constitute an adjudication of the basic issue. I expect, however — though of this I am not sure — that I differ from my colleagues as to the course the case may now take. The opinion herewith states in somewhat minatory detail the complicated issues which must be met presumably — • though this is not made explicit — by the government officials seeking the deportation. We of course do not know how far precise proof may be possible or feasible under the chaotic conditions now existing in Germany. Another approach seems to me permissible. It has already appeared that relator came to the United States in 1930 upon a German passport as a German citizen, that in his declaration of intention for American citizenship he stated he was of German nationality, and that after his grant of American citizenship and later return to, and war service in, Germany in 1940 he took steps to regain his German citizenship and was repatriated, receiving, as he concedes, “some document to that effect.” These facts, coupled with the disbelief of the trial judges that he re-entered the United States on August 24, 1941, honestly to escape from Germany, rather than fraudulently as a German undercover espionage agent, seem to me properly to establish at least a prima facie case— sufficient to shift the burden of going forward to the relator — that he was and is an alien enemy within the terms of 50 U.S. C.A. § 21 and the proclamation of the President, No. 2526, dated December 8,1941, 6 Fed.Reg. 6323, Ex. Orders and Adm. Material 1, 1945. Moreover, since this is a review of an order of removal made by the Attorney General for the President, where judicial review is strictly limited, I apprehend that this may be stating the issue too favorably to relator and that more properly it is only whether the evidence was adequate to support the executive, rather than the court, finding. See Ludecke v. Watkins, 335 U.S. 160, 164, 165, 68 S.Ct. 1429; United States ex rel. Schlueter v. Watkins, 2 Cir., 158 F.2d 853; United States ex rel. Hack v. Clark, 7 Cir., 159 F.2d 552, 554.